The justice has no authority to adjourn a cause indefinitely, nor otherwise than to a day certain; nor has he any right to administer such an oath to the plaintiff. If this was an action against the defendant on any assumption to pay the debt of another, such assumption should have been sworn to; if it was against the defendant as originally liable, proof of such liability should have been made by the book of original entries and oath of plaintiff; or proof that defendant ordered the medicine and attendance.